Exhibit 10.5
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT is made as of the 30th day of January 2009, by and
between JAMES W. THORNE (“Employee”) and JOS. A. BANK CLOTHIERS, INC.
(“Employer” or “Company”).
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and adequacy of which are
hereby acknowledged, Employer hereby agrees to employ Employee as an Executive
Vice President, and Employee hereby agrees to be and remain in the employ of
Employer, upon the terms and conditions hereinafter set forth:
1. EMPLOYMENT PERIOD. Subject to earlier termination as set forth in this
Agreement, the period of employment under this Agreement (the “Employment
Period”) shall be from February 1, 2009 through January 31, 2011.
2. DUTIES AND RESPONSIBILITIES.
2.1 General. During the Employment Period, Executive shall (i) have the title of
Executive Vice President and (ii) devote substantially all of his business time
and expend his best efforts, energies and skills to the business of the Company.
Executive shall perform such duties, consistent with his status as Executive
Vice President, as he may be assigned from time to time by Employer’s Chief
Executive Officer (the “Chief Executive Officer”).
2.2 Location of Executive Office. The Company will maintain its principal
executive offices at a location in the Baltimore, Maryland metropolitan area.
Executive shall not be required to perform services for the Company at any other
location, except for services rendered in connection with reasonably required
travel on Company business.
3. COMPENSATION AND RELATED MATTERS
3.1 Base Salary. Employer shall pay to Executive during the Employment Period an
annual base salary (the “Base Salary”) of $350,000. The Base Salary for each
year shall be payable in installments in accordance with the Company’s policy on
payment to executives in effect from time to time.
3.2 Annual Bonus. For fiscal year 2009 (ending January 30, 2010) and for each
other fiscal year that begins during the Employment Period (each such fiscal
year, a “Bonus Year”), Executive shall be eligible to receive a bonus of up to
65% of Base Salary (each, a “Bonus”) conditioned upon the satisfaction of
(a) Company performance goals established by the Compensation Committee of the
Board of Directors of the Company (the “Committee”) for such Bonus Year and (b)
personal performance goals approved by the Chief Executive Officer and the
Committee for such Bonus Year. Company and personal performance goals are herein
referred to collectively as the “Performance Goals”. The Performance Goals for
each Bonus Year shall be established as soon as possible following the beginning
of such Bonus Year. The Bonus earned for any Bonus Year shall be payable
promptly following the determination thereof, but in no event later than 90 days
following the end of each Bonus Year. If (a) the Employment Period shall expire
or terminate and (b) Employee is entitled to payment of a bonus pursuant to
Section 5

 

 



--------------------------------------------------------------------------------



 



hereof, the Bonus payable for the Bonus Year in which the Employment Period
terminates or expires shall equal the Bonus that would have been paid had the
Employment Period not so terminated or expired, multiplied by a fraction, the
numerator of which shall be the number of days of the Employment Period within
the Bonus Year and the denominator of which shall be 365. For the purposes of
determining the amount of Bonus payable pursuant to the immediately preceding
sentence, it shall be assumed that all conditions to payment based upon
performance by the Executive (e.g. personal performance goals) have been
satisfied. Notwithstanding anything to the contrary contained herein or in the
Employer’s Bonus Plan, in the event (y) the Employment Period shall end for any
reason whatsoever on a day prior to payment to Executive of a Bonus for the last
full Bonus Year contained within the Employment Period, and (z) Executive would
have been entitled to receive a Bonus for such last full Bonus Year had the
Employment Period not ended — then, Employer shall pay to Executive the Bonus
for such last full Bonus Year as and when such Bonus would have been paid had
the Employment Period not ended.
3.3 Other Benefits. During the Employment Period, subject to, and to the extent
Executive is eligible under their respective terms, Executive shall be entitled
to receive such fringe benefits as are, or are from time to time hereafter,
generally provided by Employer to Employer’s senior management employees (other
than those provided under or pursuant to separately negotiated employment
agreements or arrangements).
3.4 Vacation. Executive shall be entitled to 20 days of vacation during each
12-month vacation accrual period, which days shall accrue in accordance with the
Company’s vacation policy in effect from time to time for its senior executive
officers. Vacations shall be taken at such time or times as shall not
unreasonably interfere with Executive’s performance of his duties under this
Agreement. The number of vacation days shall be prorated for any 12-month
vacation accrual period not wholly within the Employment Period. Upon
termination of Executive’s employment pursuant to Section 4 for any reason
whatsoever, Employer shall pay Executive, in addition to any termination
compensation provided for under Section 5, an amount equivalent to Executive’s
per diem compensation at the then-current Base Salary rate multiplied by the
number of unused vacation days, including any carry-over, accrued by Executive
as of the date of termination.
3.5 Car Allowance. In addition to such other compensation as may be due and
payable hereunder, Employer shall pay to Executive a car allowance in the amount
of $800.00 per month during the Employment Period.

 

2



--------------------------------------------------------------------------------



 



4. TERMINATION OF EMPLOYMENT PERIOD.
4.1. Termination without Cause or Good Reason. Employer or Employee may
terminate the Employment Period at any time without cause or without good reason
upon 60 days notice. Notwithstanding the forgoing, Employer shall have the right
to terminate the Employment Period without cause upon less than 60 days notice
by paying to Executive, in addition to such other termination compensation as
may be payable pursuant to Section 5.1, an amount equal to Executive’s
then-current per diem Base Salary multiplied by the difference between 60 and
the number of days notice given.
4.2 Termination by Employer for Cause. Employer may terminate the Employment
Period in accordance with this Section 4.2 at any time for cause. For the
purpose of this Section 4.2, “cause” shall mean any of the following:
a) the conviction of Executive in a court of competent jurisdiction of a crime
constituting a felony in such jurisdiction involving money or other property of
the Company or any of its affiliates or any other felony or offense involving
moral turpitude;
b) the willful commission of an act not approved of or ratified by the Chief
Executive Officer involving a material conflict of interest or self-dealing
relating to any material aspect of the Company’s business or affairs;
c) the willful commission of any act of fraud or misrepresentation (including
the omission of material facts) provided that such act relates to the business
of the Company and would materially and negatively impact upon the Company ; or
d) the willful and material failure of Executive to comply with the lawful
orders of the Chief Executive Officer, provided such orders are consistent with
Executive’s duties, responsibilities and/or authority as Executive Vice
President of the Company.
4.3. Termination by Employee for Good Reason. Executive may, at any time during
the Employment Period by notice to Employer, terminate the Employment Period
effective immediately for “good reason”. For the purposes hereof, “good reason”
means any material breach by Employer of any provision of this Agreement which,
if susceptible of being cured, is not cured within 30 days of delivery of notice
thereof to Employer by Executive; it being agreed, however, that the foregoing
30 day cure period shall not be applicable to any failure to pay timely (or any
reduction in) compensation or benefits paid or payable to Executive pursuant to
the provisions of Section 3 hereof. Without limitation of the generality of the
foregoing, each of the following shall be deemed to be a material breach of this
Agreement by Employer: (x) any failure to pay timely (or any reduction in)
compensation (including benefits) paid or payable to Executive pursuant to the
provisions of Section 3 hereof; (y) any reduction in the duties,
responsibilities or perquisites of Executive as provided in this Agreement and
(z) any transfer of the Company’s principal executive offices outside the
geographic area described in Section 2.2 hereof or requirement that Executive
principally perform his duties outside such geographic area.

 

3



--------------------------------------------------------------------------------



 



4.4 Disability. During the Employment Period, if, as a result of physical or
mental incapacity or infirmity (including alcoholism or drug addiction),
Executive shall be unable to perform his material duties under this Agreement
for (i) a continuous period of at least 180 days, or (ii) periods aggregating at
least 270 days during any period of 12 consecutive months (each a “Disability
Period”), and at the end of the Disability Period there is no reasonable
probability that Executive can promptly resume his material duties hereunder
pursuant hereto, Executive shall be deemed disabled (the “Disability”) and
Employer, by notice to Executive, shall have the right to terminate the
Employment Period for Disability at, as of or after the end of the Disability
Period. The existence of the Disability shall be determined by a reputable,
licensed physician mutually selected by Employer and Executive, whose
determination shall be final and binding on the parties, provided, that if
Employer and Executive cannot agree upon such physician, such physician shall be
designated by the then acting President of the Baltimore City Medical Society,
and if for any reason such President shall fail or refuse to designate such
physician, such physician shall, at the request of either party, be designated
by the American Arbitration Association. Executive shall cooperate in all
reasonable respects to enable an examination to be made by such physician.
4.5 Death. The Employment Period shall end on the date of Executive’s death.
5. TERMINATION COMPENSATION; NON-COMPETE
5.1 Termination Without Cause by Employer or for Good Reason by Executive. If
the Employment Period is terminated by Employer pursuant to the provisions of
Section 4.1 hereof or by Executive pursuant to the provisions of Section 4.3
hereof, Employer will pay to Executive (a) Base Salary for a period of twelve
(12) months following the date of termination (calculated at the Base Salary
rate in effect as of the date of termination) payable in equal installments at
the times Base Salary would have been paid had the Employment Period not been
terminated; (b) when and if due pursuant to the provisions of Section 3.2
hereof, the prorated Bonus for the then current Bonus Year and (c) if
applicable, the Bonus for the last full Bonus Year pursuant to Section 3.2.
Employer shall have no obligation to continue any other benefits provided for in
Section 3 past the date of termination, except as provided in Section 3.4.
5.2 Certain Other Terminations. If the Employment Period is terminated by
Employer pursuant to the provisions of Section 4.2, by Executive pursuant to
Section 4.1, for Disability pursuant to the provisions of Section 4.4 or as a
result of the death of Executive as set forth in Section 4.5, Employer shall pay
to Executive (a) Base Salary through the date of termination, (b) in the case of
termination as a result of a Disability or the death of Executive, when and if
due pursuant to provisions of Section 3.2, the prorated Bonus for the Bonus Year
in which the date of termination occurred and (c) if applicable, the Bonus for
the last full Bonus Year pursuant to Section 3.2. Employer shall have no
obligation to continue any other benefits provided for in Section 3 past the
date of termination, except as provided in Section 3.4.
5.3 Expiration at Election of Employer. If the Employment Period expires on its
then stated expiration date without Employer having offered to Executive at
least a one year renewal or extension of the Employment Period on its then
current terms, Employer shall pay to Executive (a) Base Salary for the twelve
(12) month period following the date of termination (calculated at the Base
Salary rate in effect as of the date of termination), payable in equal
installments at the times Base Salary would have been paid had the Employment
Period not been terminated, (b) when and if due pursuant to the provisions of
Section 3.2, the Bonus for the Bonus Year in which the Employment Period expired
prorated as provided in said Section 3.2 and (c) if applicable, the Bonus for
the last full Bonus Year pursuant to Section 3.2. Employer shall have no
obligation to continue any other benefits provided for in Section 3 past the
date of termination, except as provided in Section 3.4.

 

4



--------------------------------------------------------------------------------



 



5.4 No Other Termination Compensation. Executive shall not, except as set forth
in this Section 5 and in Section 3.4, be entitled to any compensation following
termination of the Employment Period, except as otherwise provided in any stock
options granted by Employer to Executive.
5.5 Mitigation. Executive shall not be required to mitigate the amount of any
payments or benefits provided for hereunder upon termination of the Employment
Period by seeking employment with any other person, or otherwise, nor shall the
amount of any such payments or benefits be reduced by any compensation, benefit
or other amount earned by, accrued for or paid to Executive as the result of
Executive’s employment by or consultancy or other association with any other
person. Without any obligation of Employer to provide any benefits to Executive
after termination of the Employment Period except as specifically set forth
herein, any medical, dental or hospitalization insurance or other benefits
provided to Executive with his employment by or consultancy with an unaffiliated
person shall be primary to any benefits provided to Executive pursuant to this
Agreement for the purposes of coordination of benefits.
5.6 Non-Compete. For the 6 month period following the termination or expiration
of the Employment Period for any reason whatsoever (other than a termination by
Executive pursuant to Section 4.1, in which case the applicable period shall be
one year), and for so long as Employer is making and the Executive is accepting
the payments required to be made to Executive pursuant to this Section 5,
Executive shall not, directly or indirectly, (a) engage in any activities that
are in competition with the Company in any geographic area within 50 miles of
the location of any Company store (owned or franchised) as of the date of
termination of Executive; (b) engage in any catalog business that focuses on the
sale of men’s clothing, (c) solicit any customer of the Company or (d) solicit
any person who is then employed by the Company or was employed by the Company
within one year of such solicitation to (i) terminate his or her employment with
the Company, (ii) accept employment with anyone other than the Company, or
(iii) in any manner interfere with the business of the Company. Executive
acknowledges and agrees that in the event of any violation or threatened
violation by Executive of his obligations under the preceding, Employer shall be
entitled to injunctive relief without any necessity to post bond. Executive
acknowledges and agrees that the Company’s catalogue business is competitive
with retail store business offering similar product lines.
6. INDEMNIFICATION
The Company shall indemnify and hold Executive harmless from and against any
expenses (including attorneys’ fees of the attorneys selected by Executive to
represent him, which shall be advanced as incurred), judgements, fines and
amounts paid in settlement incurred by him by reason of his being made a party
or threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative, by
reason of any act or omission to act by Executive during the Employment Period
or otherwise by reason of the fact that he is or was a director or officer of
Employer or any subsidiary or affiliate included as a part of the Company, to
the fullest extent and in the manner set forth and permitted by the General
Corporation Law of the State of Delaware and any other applicable law as from
time to time in effect. The provisions of this Section 6 shall survive any
termination of the Employment Period or any deemed termination of this
Agreement.

 

5



--------------------------------------------------------------------------------



 



7. MISCELLANEOUS
7.1 Notices. Any notice, consent or authorization required or permitted to be
given pursuant to this Agreement shall be in writing and sent to the party for
or to whom intended, at the address of such party set forth below, by registered
or certified mail, postage paid (deemed given five days after deposit in the
U.S. mails) or personally, via commercial delivery or by facsimile transmission
(deemed given upon receipt or refusal), or at such other address as either party
shall designate by notice given to the other in the manner provided herein.

     
If to Employer:
  Jos. A. Bank Clothiers, Inc.
 
  500 Hanover Pike
 
  Hampstead, Maryland 21074-2095
 
  Attn: Secretary
 
   
If to Executive:
  at his home address as reflected in the Company’s books and records

7.2 Legal Fees. The Company shall pay the reasonable legal fees and expenses
incurred by Executive in connection with any amendment or modification hereof or
enforcement of Executive’s rights hereunder.
7.3 Taxes. Employer is authorized to withhold from any compensation or benefits
payable hereunder to Executive such amounts for income tax, social security,
unemployment compensation and other taxes as shall be necessary or appropriate
in the reasonable judgement of Employer to comply with applicable laws and
regulations.
7.4 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland applicable to
agreements made and to be performed therein.
7.5 Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Baltimore,
Maryland in accordance with the rules of the American Arbitration Association
then in effect. Judgement may be entered on the arbitration award in any court
having jurisdiction; provided, however, that Executive shall be entitled to seek
specific performance of his right to be paid until expiration of the Employment
Period during the pendency of any arbitration.
7.6 Headings. All descriptive headings in this Agreement are inserted for
convenience only and shall be disregarded in construing or applying any
provision of this Agreement.

 

6



--------------------------------------------------------------------------------



 



7.7 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.
7.8 Severability. If any provision of this Agreement, or any part thereof, is
held to be unenforceable, the remainder of such provision and this Agreement, as
the case may be, shall nevertheless remain in full force and effect.
7.9 Entire Agreement and Representation. This Agreement contains the entire
agreement and understanding between Employer and Executive with respect to the
subject matter hereof. No representations or warranties of any kind or nature
relating to the Company or its several businesses, or relating to the Company’s
assets, liabilities, operations, future plans or prospects have been made by or
on behalf of Employer to Executive. This Agreement supersedes any prior
agreement between the parties relating to the subject matter hereof.
7.10 Successor and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors, heirs
(in the case of Executive) and assigns.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

              JOS. A. BANK CLOTHIERS, INC.        
 
           
By:
  /s/ DAVID E. ULLMAN       /s/ JAMES W. THORNE
 
           
 
  David E. Ullman,       JAMES W. THORNE
 
  Executive Vice President-Chief Financial Officer        

 

7